DETAILED ACTION
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Claim 1 is believed to contain the following typo in the following limitation: 
a wide peak candidate detection data generating step of generating wide peak candidate detection data by eliminating one or multiple peak candidates from the data in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates. 

Claim 3 is believed to contain the following typo in the following limitation: 
a wide peak candidate detection data generating unit that generates wide peak candidate detection data by eliminating one or multiple peak candidates from the data in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates.

The above limitation describing the peak candidate that is eliminated is not grammatically correct. The “the” between smallest and width appears to a type that should be removed. Having the smallest width of said peak appears to be a type as well because said peak is singular, but the specification describes removing the smallest peak candidate from among a plurality of peak candidates. 

Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A peak detection method of detecting peaks from data of a graph representing change in measured value relative to a measurement variable, comprising: 
a wavelet transform step in which wavelet transform is performed on the data using a mother wavelet having a single maximum value to find an evaluation function having said mother wavelet's scale and translation as parameters;  
a peak candidate information acquisition step in which locations of peak candidates in the data are found based on the translation at which said evaluation function has its maximum value, and the width of said peak candidates is determined based on the scale corresponding to said peak candidates; and 
a wide peak candidate detection data generating step of generating wide peak candidate detection data by eliminating one or multiple peak candidates from the data in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates;
a graph generating step of generating the data of the graph using one of a chromatograph or a mass spectrometer,
wherein, after executing the wide peak candidate detection data creation step, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 
 
Claim 3 is copied below, with the limitations belonging to an abstract idea being underlined.
A data processing device, which performs data processing for detecting peaks from data of a graph representing change in measured value relative to a measurement variable, comprising: 
a wavelet transform unit which performs a wavelet transform on the data using a mother wavelet having a single maximum value to find an evaluation function having said mother wavelet's scale and translation as variables;  
a peak candidate information acquisition unit which finds locations of peak candidates in the data based on the translation at which said evaluation function has its maximum value, and determines the width of said peak candidates based on the scale corresponding to said peak candidates; and 
a wide peak candidate detection data generating unit that generates wide peak candidate detection data by eliminating one or multiple peak candidates from the data in sequence starting with the peak candidate having the having the smallest the width of said peak among the plurality of peak candidates;  
a graph generating step of generating the data of the graph using one of a chromatograph or a mass spectrometer,
wherein, after generating the wide peak candidate detection data, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again.


In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in claim 3 have been left in normal font.  
The additional limitations in relation to a data processing device for performing the algorithm does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). Furthermore, the limitation of wherein the generation of the graph using one of a chromatograph or a mass spectrometer broadly encompasses using a processing component/computer to generate the graph (see paragraph 0038 of the applicant’s PG Publication and see Mito Fig. 2 and paragraph 0047-0048).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state 
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 3 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Du (Improved peak detection in mass spectrum by incorporating continuous wavelet transform-based pattern matching) in view of Mito (US 2014/0067283), Girouard (US 2017/0367610), and Pretorius (US 2012/0130263).

Regarding claim 1, Du discloses a peak detection method of detecting peaks from data of a graph representing change in measured value relative to a measurement variable (see Title, Abstract, and Fig. 3: peak detection method for detecting peaks in spectrometer data), comprising: 
a wavelet transform step in which wavelet transform is performed on the data using a mother wavelet having a single maximum value to find an evaluation function having said mother wavelet's scale and translation as parameters (see Abstract and Section 2.1: wavelet transform with scale parameter “a” and translation parameter “b”, also discusses finding the maximum value when the scale best matches the peak);  
a peak candidate information acquisition step in which locations of peak candidates in the data are found based on the translation at which said evaluation function has its maximum value, and the width of said peak candidates is determined 
a wide peak candidate detection data generating step of generating wide peak candidate detection data by eliminating one or multiple peak candidates from the data (see Section 2.3: discusses the identification of peaks that not considered noise, i.e. peaks with a very narrow width, as such the identified peaks/ridge lines can be considered to fall under the broad recitation of wide peak candidate detection data; peaks that are considered noise are not classified as peaks, i.e. eliminated). 

Du does not expressly disclose wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates;
a graph generating step of generating the data of the graph using one of a chromatograph or a mass spectrometer, and 
wherein, after executing the wide peak candidate detection data creation step, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 



It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Du with the teachings of Mito, i.e. generating data for the graph using a chromatogram generating unit, for the advantageous benefit of converting data into a suitable format for the peak identification processing algorithm. 

Du and Mito do not expressly disclose wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates; and 
wherein, after executing the wide peak candidate detection data creation step, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 

Girouard discloses wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates (see paragraph 0067: removal of peaks with the lowest certainty, certainty may be based upon width). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Du in view of Mito with the teachings of Girouard, i.e. removing the most uncertain peaks, for the advantageous benefit of eliminating to most unreasonable peaks first while retaining the most reasonable peaks for classification/identification. Once modified, it’s would have been obvious to start with the lowest certainty value peaks, i.e. peaks associated with the lowest scale value with the associated wavelet. Du previously discussed eliminating one or multiple peak candidates from the data associated with narrow peaks, as such it would have been obvious to start with the lowest certainty/least narrow peak.  

Du, Mito, and Girouard do not expressly disclose wherein, after executing the wide peak candidate detection data creation step, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 

Pretorius discloses wherein, after executing a peak candidate detection data creation step, the data is replaced with the peak candidate detection data and noise removal/elimination steps are performed again (see Fig. 5 and paragraphs 0057-0061).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Du in view of Mito and Girouard with the teachings of Pretorius, i.e. repeating the noise removal algorithm, for the advantageous benefit of removing ensuring that all the false peaks/narrow peaks have been removed from the measured data. Once modified to repeat the noise removal process, the modification would result in wherein the wavelet transform step and the peak candidate information acquisition step are performed again, i.e. performed again with the wide peak candidate detection data. 

Regarding claim 3, Du discloses a data processing device, which performs data processing for detecting peaks from data of a graph representing change in measured th paragraph: process is implemented on a computer/data processing device), comprising: 
a wavelet transform unit which performs a wavelet transform on the data using a mother wavelet having a single maximum value to find an evaluation function having said mother wavelet's scale and translation as variables (see Abstract and Section 2.1: wavelet transform with scale parameter “a” and translation parameter “b”, also discusses finding the maximum value when the scale best matches the peak; see page 2065 left column 4th paragraph: process is implemented on a computer/data processing device, based on the applicant’s specification the wavelet transformation unit is code/instructions on a processor);  
a peak candidate information acquisition unit which finds locations of peak candidates in the data based on the translation at which said evaluation function has its maximum value, and determines the width of said peak candidates based on the scale corresponding to said peak candidates (see Section 2.3: discusses initializing ridge lines and identifying peaks based on the ridge lines, ridge line identify candidate peak locations; and see page 2060 last paragraph: peak width can be estimated based on the scale, see page 2065 left column 4th paragraph: process is implemented on a computer/data processing device, based on the applicant’s specification the peak candidate information acquisition unit is code/instructions on a processor); and 
a wide peak candidate detection data generating unit that generates wide peak candidate detection data by eliminating one or multiple peak candidates from the data (see Section 2.3: discusses the identification of peaks that not considered noise, i.e. th paragraph: process is implemented on a computer/data processing device, based on the applicant’s specification the wide peak candidate detection data generating unit is code/instructions on a processor). 

Du does not expressly disclose wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates;
a graph generating step of generating the data of the graph using one of a chromatograph or a mass spectrometer, and 
wherein, after generating the wide peak candidate detection data, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 

Mito discloses a graph generating step of generating the data of the graph using one of a chromatograph or a mass spectrometer (see Fig. 2 and paragraphs 0041, 0047, and 0048: chromatogram contains a data processing apparatus that includes a chromatogram generating unit that generates a graph from gathered data; also see paragraph 0038 of the applicant’s PG publication chromatogram generating unit generates the data of the graph). 


Du and Mito do not expressly disclose wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates; and 
wherein, after generating the wide peak candidate detection data, the data is replaced with the wide peak candidate detection data and the wavelet transform step and the peak candidate information acquisition step are performed again. 

Girouard discloses wherein peaks are eliminated in sequence starting with the peak candidate having the smallest the width of said peak among the plurality of peak candidates (see paragraph 0067: removal of peaks with the lowest certainty, certainty may be based upon width). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Du in view of Mito with the teachings of Girouard, i.e. removing the most uncertain peaks, for the advantageous benefit of eliminating to most unreasonable peaks first while retaining the most reasonable peaks for classification/identification. Once modified, it’s would have been obvious to start with the lowest certainty value peaks, i.e. peaks associated with the lowest scale value with the associated wavelet. Du previously discussed eliminating one or multiple peak candidates from the data associated with narrow peaks, as such it would have been obvious to start with the lowest certainty/least narrow peak.  

Du, Mito, and Girouard do not expressly disclose wherein, after generating the wide peak candidate detection data, the data is replaced with the wide peak candidate 

Pretorius discloses wherein, after generating peak candidate detection data, the data is replaced with the peak candidate detection data and noise removal/elimination steps are performed again (see Fig. 5 and paragraphs 0057-0061).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Du in view of Mito and Girouard with the teachings of Pretorius, i.e. repeating the noise removal algorithm, for the advantageous benefit of removing ensuring that all the false peaks/narrow peaks have been removed from the measured data. Once modified to repeat the noise removal process, the modification would result in wherein the wavelet transform step and the peak candidate information acquisition step are performed again, i.e. performed again with the wide peak candidate detection data.

Response to Arguments
Applicant’s arguments filed 3/19/2021 have been fully considered. 
The amendments resolved the prior Claim Objections, the prior Claim Objections have been withdrawn. However, new Claim Objections have been raised, see above. 
Applicant argues that the amendments overcome the outstanding 101 Claim Rejections, however the examiner respectfully disagrees. The claimed graph generating step can be implement in a processing component via an algorithm that converts one 
The examiner agree that there is a practical application to evaluate results of measurement and if the claims are amended to include such measurements the 101 Claim Rejections will be withdrawn. 
With respect to the prior 103 Claim Rejections, the applicant’s arguments have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865